DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1-10, 12-15 have been amended, claims 16-17 have been added, claim 11 has been canceled, and claims 1-10 and 12-17 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buscema (9,938,040) in view of Lohoff (2020/0223581) and Keefe, Jr (20180305069).
As to claim 1, Buscema discloses a blank for constructing a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54), rear panel (32) connected to the bottom panels along a lower rear horizontal fold line (52), an upper rear panel separably connected to the lower rear panel along a lower rear vertical perforation line (160), a top panel (28) foldably connected to the upper rear panel along an upper rear horizontal fold line (48), and an upper front panel (24) foldably connected to the top panel (28) 
Keefe discloses a display ready case with top separation feature (184 as shown in Embodiment Figures 7-10) with upper front panel (132) and lower front panel (124), the upper front panel (132) further discloses a front recessed access area formed in an upper edge thereof near the center (176 as shown in Figure 7 which is the blank, upper front panel 132 and notch 176 form at the upper portion), the lower front panels (124) further discloses a shaped front notch (notch form by sidewall 166a, 166b), the 
 	As to claim 2, Buscema as modified further discloses the upper rear panel, the top panel 20and the upper front panel are adapted and configured to be separated from the left and right lower front panels, the left and right bottom panels and the left and right lower rear panels along the shaped upper rear cut line (160) associated with the upper rear panel (Figure 4).  
As to claim 3, Buscema as modified further discloses the left lower front panel, the left bottom panel and the left lower rear panel are adapted and configured to be divided from the right lower front panel, the right bottom panel and the right lower rear panel along the bottom vertical perforation line and the lower rear vertical perforation line to form two 5separate product display cases (Lohoff as shown in Figure 6).  
As to claim 4, Buscema as modified further discloses the left and right lower front panels have respective left and right lower front side flaps foldably connected thereto (114 and 116 as shown by Buscema Figure 1).  

As to claim 6, Buscema as modified further discloses the left and right lower rear panels have respective left and right lower rear side flaps foldably connected thereto (70 and 68 below the perforation line 160 as shown by Buscema Figure 1).  
As to claim 7, Buscema as modified further discloses the upper rear panel (panel 32 above perforation line 160 as shown in Figure 1 of Buscema) has left and right upper rear side flaps foldably connected thereto (70 and 68 above perforation line 160 with adhesive 130 as shown in Figure 1 of Buscema).  
As to claim 8, Buscema as modified further discloses the left and right upper rear side 20flaps are separated from the left and right lower rear side flaps by continuations of the shaped upper rear cut line (160) associated with the upper rear panel (Figure 1 of Buscema).
As to claim 9, Buscema as modified further discloses the top panel has left and right top side flaps (94 and 96) foldably connected thereto.  
As to claim 10, Buscema as modified further discloses the upper front panel has left and 5right upper front side flaps (60 and 62) foldably connected thereto.  
As to claim 12, Buscema discloses a retail ready package comprising a front panels (38), a bottom panel (34) respectively foldably connect to the front panels along a lower front horizontal fold line (54), rear panel (32) connected to the bottom panels along a lower rear horizontal fold line (52), an upper rear panel separably connected to the lower rear panel along a lower rear vertical perforation line (160), a top panel (28) 
Keefe discloses a display ready case with top separation feature (184 as shown in Embodiment Figures 7-10) with upper front panel (132) and lower front panel (124), the upper front panel (132) further discloses a front recessed access area formed in an upper edge thereof near the center (176 as shown in Figure 7 which is the blank, upper front panel 132 and notch 176 form at the upper portion), the lower front panels (124) further discloses a shaped front notch (notch form by sidewall 166a, 166b), the 
	As to claim 13, Buscema as modified further discloses the upper rear panel, the top panel 20and the upper front panel are adapted and configured to be separated from the left and right lower front panels, the left and right bottom panels and the left and right lower rear panels along the shaped upper rear cut line (160) associated with the upper rear panel (Figure 4).  
As to claim 14, Buscema as modified further discloses the left lower front panel, the left bottom panel and the left lower rear panel are adapted and configured to be divided from the right lower front panel, the right bottom panel and the right lower rear panel along the bottom vertical perforation line and the lower rear vertical perforation line to form two 5separate product display cases (Lohoff as shown in Figure 6).  
As to claim 15, Buscema as modified further discloses two rows of products are arranged side-by-side within the package in a vertical front facing display orientation 
As to claims 16-17, Buscema as modified by Keefe, further discloses the shape notch extends from respective upper edges of left and right lower front panels to the lower front horizontal fold line (as shown in Figure 10 of Keefe having a notch extends from upper front edge of left and right front panels to the lower front horizontal fold line).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regarding to applicant’s argument that modification of the Keefe would only result in discrete openings at 136 and another and 176 that do not form an opening.  Which is not found persuasive.  Lohoff discloses a perforation alone the lower front panel, bottom panel and lower back panel.  The shape notch 132 is form in the middle of the lower front panel to the adjacent fold line.  Keefe on the other hand discloses a recess (176) at the lower edge of the upper front panel (132) and further discloses a lower shape notch (Figure 10) at the lower front panel (124) which extends from upper front edge of left and right front panels to the lower front horizontal fold line (Figure 10).  The alignment of the recess (176) and the notch would form a single opening.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736